Citation Nr: 0607583	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-32 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
cataracts with left pseudoaphakia, currently rated as 30 
percent disabling.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
musculoskeletal complaints, gout, and arthritis.  

3.  Service connection for musculoskeletal complaints, gout, 
and arthritis.  

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to service connection for major depression.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel 


INTRODUCTION

The veteran had active service from August 1967 to December 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Boise, Idaho, 
VA Regional Office (RO).   

The issues in regard to service connection for 
musculoskeletal complaints, gout, arthritis, and major 
depression are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran's bilateral eye disability is manifested by 
cataracts with left eye pseudophakia, and macular disease, 
with visual acuity of 20/40 in the right eye and 20/400 in 
the left eye.

2.  Service connection for musculoskeletal complaints, gout, 
and arthritis, was denied in a June 2002 rating decision.  
The veteran did not appeal.

3.  The evidence added to the record since the June 2002 
rating decision is relevant and probative.

4.  Hepatitis C was not manifest in service and is not 
attributable to service, and the veteran does not have 
disability due to disease or injury as a result of hepatitis 
C.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
bilateral eye disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6029 (2005).

2.  The June 2002 rating decision denying service connection 
for musculoskeletal complaints, gout, and arthritis is final.  
Evidence submitted since that decision is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(a), (b) 
and (c), 7108; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302(a) 
(2005).

3.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the veteran in September 2002, March 2003, and February 
2005.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the September 
2002, March 2003 notices the December 2003 and February 2005 
supplemental statements of the case issued constituted 
subsequent process.  The veteran has not shown how any error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  Evaluation

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

The Rating Schedule provides that ratings on account of 
visual impairments considered for service connection are, 
when practicable, to be based only on examination by 
specialists.  Such special examinations should include 
uncorrected and corrected central visual acuity for distance 
and near, with record of the refraction.  Snellen's test type 
or its equivalent will be used.  Mydriatics should be 
routine, except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Also, if there exists 
a difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will 
be taken as the visual acuity of the poorer eye.  When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error.  38 
C.F.R. § 4.75 (2005).

The Rating Schedule also provides that postoperative 
traumatic cataracts are to be rated on impairment of vision 
and aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6027 (2005).  
The Rating Schedule provides a minimum 30 percent rating for 
bilateral or unilateral aphakia.  38 C.F.R. § 4.84a, 
Diagnostic Code 6029 (2005).  It is noted that the 30 percent 
rating prescribed for aphakia is not to be combined with any 
other rating for impaired vision.  When only one eye is 
aphakic, the eye having poorer corrected visual acuity will 
be rated on the basis of its acuity without correction.  When 
both eyes are aphakic, both will be rated on corrected 
vision.  The corrected vision of one or both aphakic eyes 
will be taken one step worse than the ascertained value, 
however, not better than 20/70 (6/21).  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.

Based upon the evidence of record, to include the March 2003 
VA examination, the Board finds the veteran's service-
connected bilateral eye disability is presently manifested by 
cataracts with left eye pseudophakia and macular disease, 
with best corrected visual acuity of 20/40 in the right eye 
and 20/400 in the left eye, uncorrected.  These findings 
warrant no more than the 30 percent evaluation assigned.  The 
Board notes a December 2003 VA treatment record notes Best's 
disease; however, glaucoma is not shown and the board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). In this case, the Board 
finds no other provision upon which to assign a higher 
rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  New & Material Evidence

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2005).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The issue of service connection for musculoskeletal 
complaints, gout, and arthritis was previously addressed and 
denied by the AOJ in June 2002.  At the time of the prior 
decision, the record included the service medical records, 
statements from the veteran, and post service VA medical 
records.  The evidence was reviewed and service connection 
for musculoskeletal complaints, gout, and arthritis was 
denied.  38 U.S.C.A. § 7105.  That decision is final.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, however, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, there was no evidence no 
evidence linking musculoskeletal complaints, gout, or 
arthritis to service or a service-connected disease or 
injury.

Since that determination, the veteran has applied to reopen 
his claim for entitlement to service connection for 
musculoskeletal complaints, gout, and arthritis.  The 
evidence submitted since the prior final denial in June 2002 
is new and material.  
In a June 2002 VA examination report, the impression was 
diffuse arthralgias associated with enteropathic arthropathy 
versus arthropathy related to HCV infection.  The evidence 
added to the file since the final prior rating decision in 
June 2002 is new and material.  Consequently, the application 
to reopen the claim for service connection for 
musculoskeletal complaints, gout, and arthritis is denied.


III.  Service Connection

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes the veteran did not engage in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.

In this case, service medical records are negative for a 
diagnosis of hepatitis C.  The March 2003 VA examination 
report notes the veteran's reported history of having had 
another man's blood splattered into his eyes and mouth from 
an injection taking place in line in front of him.  There is, 
however, no reference to such an incident in service and no 
complaints or findings of hepatitis C during service.  

In regard to post-service diagnosis of hepatitis C, there is 
a conflict in the evidence.  VA medical records, to include 
records dated in August 2000 and May 2002, note a history of 
hepatitis, that testing had been positive for a hepatitis C 
antibody, and a diagnosis of questionable hepatitis C was 
entered.  A VA examination report, dated in October 2000, 
notes a positive hepatitis C antibody state.  Records dated 
in 2001 and 2002 note he was hepatitis C positive.  

Weighed against the above is the medical evidence showing the 
veteran does not have hepatitis C.  A note dated October 22, 
2000, notes hepatitis C RNA was not detectable.  Records 
dated in 2001 and 2002 note hepatitis C viral count was 
negative or not detectable.  The March 2003 VA examination 
report notes that a hepatitis profile was negative for 
antigens and antibodies for hepatitis A, B , and C.  The 
comprehensive was noted to be benign, and the report 
specifically notes that liver enzymes were all within normal 
limits.  The "PT/PTT" and the complete blood count were 
normal.  The examiner stated that there was no evidence to 
support a diagnosis of hepatitis C.   The Board finds the 
thorough March 2003 VA examination report to be more 
probative.  The examiner reviewed records, and provided a 
detailed report.  

Absent a current disability related by competent evidence to 
service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board accepts 
that the veteran has tested positive for hepatitis C post 
service. The evidence, however, establishes that the veteran 
does not have disability due to disease or injury as a result 
of hepatitis C.

The veteran is competent to report his symptoms.  His opinion 
is not competent, however, in regard to matters requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The Board finds 
the objective medical evidence showing that the veteran does 
not have hepatitis C, or any residuals, to be more probative.  
The Board notes veteran denied problems related to his liver, 
and any symptoms associated with liver disease on examination 
in March 2003.  Abdominal pain and distention was noted to be 
secondary to ulcerative colitis, and fatigue was related to 
the weather.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

An evaluation in excess of 30 percent for bilateral cataracts 
with left eye pseudophakia, and macular disease is denied.  

The application to reopen the claim of entitlement to service 
connection for musculoskeletal complaints, gout, and 
arthritis granted.

Service connection for hepatitis C is denied.


REMAND

The veteran asserts has musculoskeletal complaints, gout, 
arthritis, and depression secondary to service-connected 
ulcerative colitis.  A March 2002 VA treatment record notes a 
diagnosis of major depression.  On VA examination in July 
2002, a history of gout and depression were noted.  The 
impression was diffuse arthralgias associated with 
enteropathic arthropathy versus arthropathy related to HCV 
infection.  The examiner noted typical enteropathic 
arthropathy, oligoarticular, predominantly in the lower 
extremities that tended to wax and wane with activity of 
bowel disease.  The examiner noted the veteran's presentation 
was atypical for entropathic arthropathy with the following 
findings:  1) no synovitis; 2) when arthralgias prominent, 
bowel disease totally in remission; and 3) normal x-ray 
following four years of joint pain.  Typical enteropathy 
spondylitis involving the axial spine and sacroiliitis and 
hip joints, associated with HLA B27 was noted to run 
independent of the bowel disease.  The examiner stated that 
since highly prevalent HLA B27 antigen in spondylitis 
associated with bowel disease, absence of the antigen in the 
veteran mitigated the possibility of the veteran's spine 
disease were related to ulcerative colitis.  A November 2002 
VA treatment record notes the veteran's colitis had been 
under control with medication and that since his colitis had 
improved, his arthritis in terms of his multiple achy joints 
had improved, as well as his depression.  There is 
insufficient evidence to determine whether musculoskeletal 
complaints, gout, arthritis, or depression are related to 
service-connected ulcerative colitis.  Accordingly, the 
issues are REMANDED for the following action:

The AOJ should schedule the veteran for 
a VA examination.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that 
musculoskeletal complaints, gout, 
arthritis, and major depression are 
related to the veteran's ulcerative 
colitis.  A complete rational should 
accompany the opinion.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  Thereafter, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


